Citation Nr: 1146107	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  04-34 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right leg disability, to include as secondary to the residuals of right ankle abrasion.

2.  Entitlement to service connection for a right knee disability, to include as secondary to the residuals of right ankle abrasion.  

3.  Entitlement to service connection for a right hip disability, to include as secondary to the residuals of right ankle abrasion.  

4.  Entitlement to service connection for a low back disability, to include as secondary to the residuals of right ankle abrasion.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1959 to March 1960.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2003 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Board previously remanded these claims in May 2007, February 2009 and November 2010.  A review of the record shows that the RO has complied with all remand instructions to the extent possible.  Stegall v. West, 11 Vet. App. 268 (1998).  In June 2007, the Veteran was provided with all notification action required by the Veterans Claims Assistance Act of 2000.  The Veteran's VA medical records from the Muskogee VA Medical Center in Muskogee, Oklahoma were obtained.  This matter was adjudicated on the merits in June 2010 and June 2011.  Moreover, in June 2011, the VA examiner that conducted the April 2009 VA Compensation and Pension Examination provided a rationale for the opinions expressed.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA outpatient treatment records dated in April 2006 reflect that the Veteran reported hip and back problems.  He stated that he could no longer stand for a long time, and he could no longer perform his job as a cook.  He reported that, after the service, he worked in a glass factory, ceramics, as a cook in a hotel, and as a manager of a motel.  He stated that he was in receipt of Social Security Administration (SSA) disability benefits.  Moreover, at a January 2008 VA examination, the Veteran stated that he was not employed due to physical problems, which included osteroarthritis of the spine and right knee.  

The Board notes that the Veteran's SSA records may contain competent medical evidence supportive of his claims of service connection for right leg, right knee, right hip, and low back disabilities.  The Board also notes that VA normally has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits unless, as discussed above, there is no reasonable possibility that these records are relevant to the claim on appeal.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); compare Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).  In this case, because the Veteran has reported that he is receiving SSA disability benefits and that he is not employed due to physical problems, the Board finds that, on remand, the RO/AMC must contact SSA and obtain the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records which are in SSA's possession.

Finally, records of any VA treatment the Veteran may have received for the disabilities on appeal are constructively of record, are likely to contain pertinent information, and must be secured.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's outpatient treatment records from the Muskogee VA Medical Center dated from November 2007 to the present.

2.  Contact the Social Security Administration (SSA) and request the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records which are in SSA's possession.  A copy of any request(s) sent to SSA, and any reply, to include any records obtained from SSA, must be included in the claims file. 

3.  Thereafter, readjudicate the Veteran's claims of service connection for right leg, right knee, right hip, and low back disabilities, including as secondary to the residuals of right ankle abrasion.  If the benefits sought on appeal remain denied, the Veteran and his service representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


